 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    IVAN VON STAICH,                           Case No. SACV 15-2079-DDP (GJS)
12                 Petitioner
13            v.                                  JUDGMENT
14    E. VALENZUELA, WARDEN,
15                 Respondent.
16
17
18         Pursuant to the Court’s Order: Accepting Findings And Recommendations Of
19   United States Magistrate Judge; Declaring Petitioner To Be A Vexatious Litigant;
20   and Entering Pre-Filing Order,
21
22         IT IS ADJUDGED THAT this action is dismissed as follows: Grounds
23   Three, Four, Five, Eighteen, Twenty-One, and Twenty-Two of the operative habeas
24   petition [Dkt. 17, “Petition”] are dismissed with prejudice; Grounds Seven, Nine,
25   Nineteen, Twenty, and Twenty-Three of the Petition are dismissed with prejudice to
26   the extent that they rest on the October 2, 2014 Order discussed in the Report and
27   Recommendation of August 30, 2017 [Dkt. 67] and without prejudice to the extent
28   that they challenge the Governor’s February 10, 2012 decision discussed in the
 1   Report; and Grounds One, Two, Six, Eight, Ten through Seventeen, Twenty-Four,
 2   and Twenty-Five of the Petition are dismissed without prejudice.
 3
 4   DATED: 11-5-18                        __________________________________
                                           DEAN D. PREGERSON
 5                                         UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
